DETAILED ACTION
Acknowledgements
The response filed 09/16/2021 is acknowledged.
Claims 1-19 are cancelled.
Claims 21-24 are new. 
Claims 20-24 is pending.
Claims 20-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment/Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
112
Applicant’s claim 20 still recites “means for generating a dynamic temporary credential using the determined type electronic control point”. Applicant’s arguments cite paragraphs that confirm there is no support in the disclosure for this limitation. 

    PNG
    media_image1.png
    190
    640
    media_image1.png
    Greyscale

103
Applicant argues Amjadi does not teach current geo-location, just demographic data. Examiner disagrees. 
 Amjadi (¶ 20, 22, 25, 30) states “The demographic data may also include WAP specific demographic data such as, without limitation, a geographical location associated with the WAP or the type of enterprise or operation providing WAP service…. The geographic location of a retail center or competitor-retail center may be represented by any identifier or set of identifiers, including local street address, city, township, county, state, country, zip-code, telephone area-code, telephone prefix, zone or region. Moreover, the location may be stored in database 11 using any suitable data format, such as metadata, coordinates, or customized data types, without limitation. ”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
Claim 20 recites the “means for…”
According to the disclosure (¶ 41-84), the “issuer engine” performs a majority of the claimed steps. For example, “The one-time payment wallet 160 sends the consumer's passcode and geo-location coordinates (as generated by the location identification service 165, FIG. 2) to the issuing engine… The issuing engine 2010 uses the geo location coordinates received from the portable communication device 50 to determine the likely merchant and looks up the merchant's point-of-sale details… The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. …The portable communication device 50 receives the temporary credential data, likely merchant, and emulation information from the issuing engine 2010.” 
The structure of the issuing engine is unknown. In the disclosure (¶ 41), the issuing engine is described as “The system management back end server also supports issuing engine 2010”. It is unclear what structure it is or if the issuing engine is structural.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 20 recites “means for… means for generating a dynamic temporary credential using the determined type electronic control point … means for verifying 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air… . Once the likely merchant is known, the predictive transaction module 2015 of issuing engine 2010 transmits the ID for that likely merchant, the unique user ID associated with portable communication device 50, the one-time use token generated for the transaction, and the expiration time to the validation mapping gateway 2020…  the validation mapping gateway may return a confirmation to the merchant with authorization code via the merchant payment network or facility access network. The merchant point-of-sale 75 receives the authorization (i.e. confirmation of payment acceptance with authorization code), prints a receipt, and the consumer leaves the store with their newly acquired items or user is granted access to the controlled facility.”  First, the disclosure does not recite the electronic control point generating the temporary credential, or that the electronic control point transmits the credential. Furthermore, the specification has directed entities that perform the claimed limitations. The recitations of the claims are therefore broader than the specification.
Claim 22 recites “receiving, from a point of sale device, said point of sale device being…, said point of sale device being…and verifying the transaction, through communication with the system management back end….”According to the disclosure (¶ 56-66), “The validation mapping gateway 2020 may be physically hosted by a bank, by an issuer 310, or by a payment processor network and may be deployed as either a service or as a sub-system installed and integrated at existing transaction processors, 2015, the received data is stored in a database associated with the validation mapping gateway. … the validation mapping gateway may return a confirmation to the merchant with authorization code via the merchant payment network or facility access network. The merchant point-of-sale 75 receives the authorization (i.e. confirmation of payment acceptance with authorization code), prints a receipt, and the consumer leaves the store with their newly acquired items or user is granted access to the controlled facility.”  The disclosure does not support the recited limitation. First, the verification of the transaction is not done through communication, much less communication through the back end. The gateway of financial services (see Figure 1B and 4), not the system management backend, perform a verification process. Secondly, there is no support for the POS device receiving a POS device. The disclosure does not provide support for the recited limitations. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 20 recites the “means for….”According to the disclosure (¶ 41-84), the “issuer engine” performs a majority of the claimed steps. For example, “The one-time payment wallet 160 sends the consumer's passcode and geo-location coordinates (as generated by the location identification service 165, FIG. 2) to the issuing engine… The issuing engine 2010 uses the geo location coordinates received from the portable communication device 50 to determine the likely merchant and looks up the merchant's point-of-sale details… The issuing engine 2010 then generates the one-time use temporary payment card and transmits the temporary payment card data and identity of the likely merchant to the portable communication device 50 over-the-air. …The portable communication device 50 receives the temporary credential data, likely merchant, and emulation information from the issuing engine 2010.” 
The structure of the issuing engine is unknown. In the disclosure (¶ 41), the issuing engine is described as “The system management back end server also supports issuing engine 2010”. It is unclear what structure it is or if the issuing engine is structural.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 20 recites “means for… means for generating a dynamic temporary credential… means for verifying the transaction with the dynamic temporary credential that was received from the electronic control point”. The claim was unclear and indefinite as to the entities performing the claimed steps. The limitation describes a means for generating the credential and a means for using the same credential that was received from another entity. First, the claim does not recite the means for having received the credential and secondly, introduces that there are multiple possible entities performing the claimed means, which makes the claim language unclear and indefinite.
Claims 20-22 recite the limitation "the current geo- location coordinates" .  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 23 and 24 are also rejected.
Claim 21 is unclear and indefinite, the preamble lists multiple entities for the process but fails to clearly state and distinctly identify the claimed entity performing the recited process.  The claim is unclear and indefinite. 
Claim 22 recites “storing passcode… receiving, from a point of sale device, said point of sale device being…, said point of sale device being…and verifying the transaction, through communication with the system…” The claims is unclear and indefinite as to what entity is performing the claimed steps. Applicant claims the other 
Claim 22 recites “receiving, from a point of sale device, said point of sale device being…, said point of sale device being…, the dynamic temporary credential….” The claim is unclear and indefinite as to what the Point of Sale sent, according to the claims, the point of sale sent another point of sale, perhaps a “wherein” clause might better clarify the claim, as the point of sale is not a part of the claimed process and might be a remote device. The claim is unclear and indefinite. Dependent claims 23 and 24 are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amjadi (2008/0140509) (“Amjadi”) and further in view of Dallas et al. (2012/0180124) (“Dallas”).

means for receiving a passcode and the current geo-location of the portable communication device from the portable communication device (¶ 18, 21, 25, 28, 32); 
means for verifying the passcode using the passcode information (¶ 21, 28, 32); 
means for determining, after verifying the passcode, using the current geo- location coordinates, one or more likely merchants and a type of electronic control point within the one or more likely merchants (¶ 20, 22, 25, 30); 
means for generating a dynamic temporary credential using the determined type electronic control point and routing information of a validation mapping gateway (¶ 20, 21, 27, 29-35, 38); 
means for transmitting the generated dynamic temporary credential to the portable communication device (¶ 21, 23, 24, 30, 36-40, 42); 
means for providing the dynamic temporary credential, a merchant ID for the likely merchant, a user ID associated with the portable communication device, and an expiration time for the dynamic temporary credential to an authorization system operably associated with the electronic control point (¶ 21, 31, 38-41); and 
means for verifying the transaction with the dynamic temporary credential that was received from the electronic control point within the likely merchant before the expiration time and an emulation type associated with the electronic control point (Abstract; ¶ 24, 27, 30, 31, 38-41, 43). Page 2 of 4Ser. No. 14/052,640Exr. Immanuel, Isidora I Filed: 10/11/2013Art Unit 3685
Amjadi does not disclose wherein the authorization system is programmed to score a risk of authorizing the transaction. Dallas teaches wherein the authorization the incentive data received by the retailer may include data describing the redeeming user, such that the retailer may verify the identity of the user when the user arrives in the store to redeem the incentive” and Dallas(¶ 32) which teaches “ a geographic location of the clients 110, geo-velocity concerns, IP reputation concerns, whether the client 110, or a user of the client 110, have made prior, e.g., unsuccessful, attempts at authentication” in order to provide reliable user authentication to protect from risk (Dallas; ¶  1, 2).
Regarding claim 22, Amjadi discloses storing passcode information in a user identification database (¶ 18, 21, 25, 27, 28); 
receiving, by the system management back end from the portable communication device a passcode and the current geo-location of the portable communication (¶ 18, 21, 23, 25-29, 32, 34); 
Claim Interpretation – “mobile operator” According to the disclosure(¶ 35) “the cell towers may be in operable communication with the logical network of the mobile network operator, POTS, and the Internet to convey the communications and data within the mobile network operator's own logical network as well as to external networks including those of other mobile network operators. The mobile network operators generally provide support for one or more communication protocols and technologies including, but not limited to, global system for mobile communication (GSM), 3G, 4G, code division multiple access (CDMA), time division multiple access (TDMA), user datagram protocol (UDP), transmission 

verifying, by the system management back end, the passcode using the passcode information (¶ 21, 28, 32); 
determining, by the system management back end, after verifying the passcode, using the current geo-location coordinates, one or more likely merchants and a type of electronic control point within the one or more likely merchants (¶ 20, 22, 25, 30); 
generating, by the system management back end, a dynamic temporary credential using the determined type electronic control point and routing information of a validation mapping gateway (¶ 20, 21, 27, 29-35, 38); 
transmitting, by the system management back end to the portable communication device, the generated dynamic temporary credential (¶ 21, 23, 24, 30, 31, 36-40, 42); 
receiving, from a point of sale device, said point of sale device being located in one of the one or more likely merchants, said point of sale device being of the type of electronic control point within the one or more likely merchants, the dynamic temporary credential, a merchant ID, and a user ID associated with the portable communication device (¶ 21, 31, 36, 38-42); and 

Amjadi does not disclose via the infrastructure of at least one mobile operator.  Thibedeau teaches via the infrastructure of at least one mobile operator (Abstract; Figure 1;  column 6, line 15-66, column 9, line 28-63, column 16, line 20-41).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Amjadi (¶ 42), which teaches “the incentive data received by the retailer may include data describing the redeeming user, such that the retailer may verify the identity of the user when the user arrives in the store to redeem the incentive” and Thibedeau (column 1, line 18-20) which teaches “real time network based system and method for validating and redeeming paper coupons coded with, for example, a barcode identifier” in order to validate and process incentives while preventing fraud in the financial settlement process (Thibedeau; column 1, line 25-60).
Regarding claim 23, Amjadi discloses wherein the dynamic temporary credential includes a time-to-live value (¶ 21, 31, 36, 38-42).  
Regarding claim 24, Thibedeau teaches wherein verification of the transaction includes a determination that the time-to-live value had not expired when the point of sale device received the dynamic temporary credential (column 13, line 27-64, column 31, line 55-67, column 35, line 1-11).
Claim Interpretation –According to the disclosure(¶ 35) “If the data is received by the validation mapping gateway 2020 prior to the expiration of the expiration time for the temporary credential and from the anticipated likely merchant, then the validation mapping gateway 2020 may authorize the transaction. The 2020 may also compare the method by which the temporary payment card data was entered into the merchant point-of-sale device 75 (existing IS08583 specified field) with the method the temporary card data was provisioned for intended use to the mobile phone (e.g. Numeric code, barcode, NFC).” The disclosure does not base the verification and expiration determination based on when the POS received the credential, therefore the limitation will be interpreted to mean there is a determination of whether the credential has expired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bednarek, (US 20050251440) teaches the beacon identifier to locate the merchants close by and receive incentives for transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISIDORA I IMMANUEL/Examiner, Art Unit 3685